Exhibit 10.3

 

 

 

 

 

power of attorney

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Power of Attorney

 

 

I, LI Li (李莉), being the sole shareholder of Shanghai JiuGe Information
Technology Co. Ltd. (上海九鸽信息科技有限公司), a limited liability company incorporated
under the laws of the PRC with its registered office at Room 2762, 2/F, No.3
Xuanhua Road, Changning District, Shanghai (“VIE Entity”), a Chinese citizen
with national ID number 310105198005080043 and domicile at 103 No. 5 Lane 550,
Fuquan Road, Changning District, Shanghai and a holder of 100% equity interests
in VIE Entity (“Shareholding”), hereby irrevocably authorize Shanghai JiuGe
Business Management Co. Ltd. (上海九鸽企业管理有限公司), a limited liability company
incorporated under the laws of the PRC with its registered office at Room 2789,
2/F, No.3 Xuanhua Road, Changning District, Shanghai (“WFOE”) to act as my
exclusive agent pursuant to this Power of Attorney.

 

1.

Authorization

 

1.1

I hereby irrevocably authorize WFOE to act as my exclusive agent to exercise, at
WFOE’s sole discretion, all rights and powers in respect of my Shareholding on
my behalf, including without limitation to

 

 

(a)

propose to convene, attend and vote at the shareholders’ meeting of VIE Entity;

 

 

(b)

sign shareholders’ resolutions of VIE Entity;

 

 

(c)

designate and appoint legal representative, director, supervisor and other
senior management to VIE Entity;

 

 

(d)

sell, transfer or dispose of my Shareholding in part or in whole;

 

 

(e)

create encumbrances of any kind over my Shareholding;

 

 

(f)

do all acts and sign all documents as required in my capacity as shareholder of
VIE Entity.

 

1.2

Without limitation to the generality of the authority and authorizations granted
hereunder, WFOE shall have the power and authority to sign the VIE Agreements.

 

1.3

WFOE may authorize a third party to exercise any or all of its powers and rights
under this Power of Attorney.

 

1.4

Powers and rights in respect of my Shareholding shall be exercised by WFOE on an
exclusive basis and I shall not exercise such powers and rights on my own.

 

1

--------------------------------------------------------------------------------

 

 

2.

Legal Effect

 

2.1

All acts taken and all documents signed by WFOE shall be deemed to be taken and
signed by me and shall be legally binding on me.

 

2.2

For avoidance of doubt, WFOE is not required to seek my opinions nor obtain my
prior consent on any acts to be taken and any documents to be signed by WFOE and
any acts taken and documents signed by WFOE shall be treated as if I have taken
the same acts and signed the same documents.

 

3.

Term

 

3.1

This Power of Attorney shall become effective upon the date of execution by me
and remain effective in a time period during which I am a shareholder of VIE
Entity.

 

4.

Assignees and Successors

 

4.1

I shall not assign any of my rights and obligations under this Power of Attorney
without the prior written consent of WFOE.

 

4.2

WFOE may assign its rights and obligations in whole or in part under this Power
of Attorney by giving prior written notice to me and VIE Entity.

 

4.3

This Power of Attorney shall be binding upon the respective successors and
permitted assignees of and any persons deriving title under me, WFOE and VIE
Entity.

 

5.

Expenses and Fees

 

5.1

WFOE shall assume its own costs, expenses and fees in connection with
performance of this Power of Attorney.

 

6.

Interpretation

 

6.1

Words and expressions defined in the other transaction documents shall, unless
otherwise specified, have the same meanings when used herein.

 

 

 

 

 

 

 

Signature:_______________

 

Name: LI Li (李莉)

 

Date: 16 October 2018

 

 

 

2